     Case 3:20-cv-01354-CAB-MSB Document 4 Filed 07/20/20 PageID.27 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY JOHNSON,                                     Case No.: 20-cv-1354-CAB-MSB
12                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF’S
13   v.                                                   MOTION FOR LEAVE TO
                                                          ELECTRONICALLY FILE
14   DAVID KINNEY et al.,
15                                   Defendants.
                                                          [Doc. No. 3]
16
17
18         On July 16, 2020, pro se Plaintiff Anthony Johnson filed a motion seeking leave to
19   use electronic filing. [Doc. No. 3.] In order to be eligible for leave, Plaintiff “must file a
20   motion and demonstrate the means to do so properly by stating their equipment and
21   software capabilities in addition to agreeing to follow all rules and policies in the CM/ECF
22   Administrative Policies and Procedures Manual.” See ELECTRONIC CASE FILING
23   ADMINISTRATIVE POLICIES & PROCEDURES MANUAL (“THE MANUAL”) at 8,
24   available at https://www.casd.uscourts.gov/cmecf.aspx#undefined2.
25         Here, Plaintiff’s motion states that he is familiar with, and consents to abide by, the
26   requirements for e-filing.    Plaintiff also attests that he has access to software and
27   technology that would be required to file on the CM/ECF system. In light of Plaintiff’s
28   representations, the Court GRANTS Plaintiff leave to use electronic case filing. Plaintiff

                                                      1
                                                                                 20-cv-1354-CAB-MSB
     Case 3:20-cv-01354-CAB-MSB Document 4 Filed 07/20/20 PageID.28 Page 2 of 2



 1   “must register as a user with the Clerk’s Office and as a subscriber to PACER within five
 2   (5) days” of receiving notice of this Order. See THE MANUAL at 8.
 3         It is SO ORDERED.
 4   Dated: July 20, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                             20-cv-1354-CAB-MSB
